Bontan Corporation Inc. Consolidated Financial Statements For the Years Ended March 31, 2008, 2007 and 2006 (Canadian Dollars) Index Audit Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Consolidated Statement of Shareholders’ Equity Consolidated Statement of Comprehensive Loss and Accumulated Other Comprehensive Loss 6-7 8 Notes to Consolidated Financial Statements 9-30 1 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO.
